       Case 17-07025          Doc 156     Filed 04/13/21 Entered 04/13/21 15:23:17                Desc Main
                                           Document     Page 1 of 1
                                   UNITED STATES BANKRUPTCY COURT


Middle District of Georgia
901 Front Avenue
P.O. Box 2147
Columbus, GA 31902


In Re: David B. McCutcheon
Debtor
                                                           Case No.: 16−70733
                                                           Chapter 13
Corey Kupersmith
Plaintiff

v.

David B. McCutcheon
Defendant

Adv. Proc. No. 17−07025                                    Judge: John T. Laney III

PLEASE TAKE NOTICE that a telephonic hearing will be held at United States Bankruptcy Court, 901 Front Ave

Suite 309, Columbus, Georgia 31901, VIA TELEPHONE, CALL IN INFORMATION AS FOLLOWS:

                               Phone Number: 888-684-8852

                                  Access Code: 8196200



                             on APRIL 26, 2021 at 2:00 P.M., EST



to consider and act upon the following:


152 − Motion to Reconsider or Vacate (related documents 148 Order on Motion For Sanctions, Order on Motion to
Dismiss Adversary Proceeding) filed by Plaintiff Corey Kupersmith (Taylor−Owens, M.)




Given the current public health crisis, hearings may be telephonic only. Please check the "Important Information
Regarding Court Operations During COVID−19 Outbreak" on the Court's website (www.gamb.uscourts.gov) and
refer to Administrative Orders 137 and 139 prior to the hearing for instructions on whether to appear in person or by
phone.

Dated: 4/13/21

                                                           By the Court

                                                           Kyle George
                                                           Clerk, U.S. Bankruptcy Court
